Citation Nr: 1754564	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  15-42 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  

2.  Entitlement to service connection for a left shoulder/arm disability.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).  

5.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  

6.  Entitlement to a compensable rating for bilateral hearing loss.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1960 to January 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a left shoulder/arm, neck, and respiratory disabilities, an increased rating for bilateral hearing loss, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 1979 rating decision denied service connection for a back disability, based on lack of evidence between the Veteran's then-current back disability and service.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.
2.  An unappealed April 2013 rating decision declined to reopen the previously denied claim of entitlement to service connection for a back disability.  The Veteran did not appeal that decision, and new and material was not received within one year of its issuance.

3.  The evidence received since the final April 2013 rating decisions is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for a low back disability.  

4.  A psychiatric disorder, including PTSD, is not related to service.  


CONCLUSIONS OF LAW

1.  The September 1979 and April 2013 rating decisions denying the claim for service connection for a back disability are final.  38 U.S.C.§ 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence has not been received to reopen the claim of service connection for a low back disability.  38 U.S.C. §§ 1131, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 20.1105 (2017).  

3.  Service connection for a psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claim - Low Back Disability

Historically, an unappealed September 1979 rating decision denied the Veteran's claim of service connection for a back disability, based on findings that there was no evidence of a nexus between his current back condition and his service, citing evidence of a work-related injury to the lower back in February 1979.  An April 2013 rating decision declined to reopen the claim.  New and material evidence was not associated with the record within the one-year appeal period of either decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the September 1979 and April 2013 rating decisions are final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Here, the basis of the prior final denial of the claim was lack of a nexus between the Veteran's back disability and service.  The evidence considered at the time of the September 1979 and April 2013 rating decisions included the Veteran's service treatment records, post-service private and VA treatment records.  The evidence included a January 21, 1964 separation report of medical examination that found the Veteran's spine was normal on clinical evaluation.  In a January 24, 1964 report, the Veteran complained of trauma to his back three months earlier when he fell onto his back while carrying a pack; x-rays and physical findings were negative.  A June 1979 VA examination included the Veteran's report he had a back injury during service in 1963; physical examination was negative.  Post-service private treatment records include July 1979 private reports that noted the Veteran was doing well until February 1979, when he was thrown over a rail during work, injuring his lower back.  Radiographs of the lumbosacral spine revealed minor degenerative changes at L5-S1.  On July 30, 1979, the Veteran underwent lumbar myelogram for questionable ruptured intervertebral disc, but there was no evidence of a disc rupture in the post-operative diagnosis.  An August 2010 VA treatment record included the Veteran's report that his lower back pain was first experienced after a prison riot at his job in 1979.  And a February 2013 VA treatment record noted the Veteran had a past medical history of spinal stenosis.  

Evidence added to the record since the most recent final April 2013 rating decision includes a March 2015 VA back examination diagnosing the Veteran with lumbar arthritis, degenerative disc disease, and stenosis, diagnosed in 1979.  It was opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the above-noted January 24, 1964 service treatment record with negative x-rays, silent medical records until 1979, reflecting a post-service back injury.  There was no evidence of a significant back injury in-service or persistent back pain in the time after military service.  

Notably, the March 2015 VA back examination did not provide a favorable etiological opinion as to the onset of his low back disability, and particularly a nexus between his current low back disability and his service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to the appellant is not new and material).  The opinion provided was consistent with that reflected in the service treatment records and post-service private and VA treatment records.  

The Board acknowledges that the RO reopened the claim in its March 2015 rating decision.  Notably, the RO did not identify what evidence was sufficient to reopen the claim.  The Board emphasizes that it has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Here, the Board finds that it was not proper to reopen the claim, as the additional evidence does not show that the Veteran's low back disability is related to his military service, and is cumulative of evidence already of record at the time of the September 1979 and April 2013 rating decisions.  To the extent the Veteran attributes his back disability to service, his statements are redundant of those considered in the prior final rating decisions and cannot serve to reopen the claim.  Accordingly, as the evidence received since the most recent final denial of the claim for service connection for a back disability in April 2013 is not new and material, the claim is not reopened.  

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred, unless the stressor is related to a veteran's fear of hostile military or terrorist activity; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the Veteran has been diagnosed with PTSD, depression, and anxiety, satisfying element one of service connection.  See, e.g., August 2010 VA treatment record.  

To the extent the Veteran contends that he has PTSD that is related to service, he has provided no information that can be corroborated to verify an in-service stressor, he has not contended that his PTSD is related to his fear of hostile military or terrorist activity, and there is no evidence of decorations or awards denoting combat during service.  Hence, to the extent the Veteran is seeking service connection for PTSD, his claim is denied base on lack of credibly supporting evidence of an in-service stressor.  

There is also no indication of any psychiatric symptomatology during service, and the Veteran has not indicated otherwise.  See January 1964 service separation report of medical examination (revealing normal psychiatric clinical evaluation).  Instead, the earliest indication of a psychiatric disorder was two decades after service in a May 1984 VA examination report that diagnosed depression.  Thus, there is no probative evidence indicating that a psychiatric condition started during service and continued thereafter.  

Even upon a liberal reading of the evidence, there is otherwise no indication of a nexus to service or a service-connected disability, and it is not contended that the Veteran's psychiatric disorder is related to (caused and/or aggravated by) a service-connected disability.  On the basis of this record, the evidence does not indicate a nexus to service or a service-connected disability.  Therefore, the claim is denied.  See 38 U.S.C. § 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; see also Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (Fed. Cir. 2009).  


ORDER

New and material evidence has not been received to reopen the claim of service connection for a low back disability.  

Service connection for a psychiatric disorder, to include PTSD, is denied.  


REMAND

The Veteran seeks service connection for a respiratory disability, to include COPD, asserting that he was exposed to asbestos during service and that his respiratory disability is related to this exposure.  See November 2015 VA Form 9.  Alternatively, the Veteran contends that his respiratory disability is related to his cigarette usage during service.  The Board notes that current law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during active service.  38 U.S.C. § 1103; 38 C.F.R. § 3.300(a).  However, VA's General Counsel has held that the legal bar to service connection for a disability or death attributable to tobacco use does not bar a finding of secondary service connection for a disability or death related to a veteran's use of tobacco products after the veteran's service, where that disability is proximately due to or aggravated by a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (October 28, 2003).  Notably, the Veteran has not contended that his usage of tobacco products was due to a service-connected disability, and thus it appears the Veteran's theory of entitlement for service connection for a respiratory disability as due to the use of tobacco products is barred by law.  Nonetheless, the remaining theory of entitlement that has not been considered by the AOJ is whether the Veteran's respiratory disability is related to asbestos exposure during service.  On remand, the AOJ should attempt to verify the Veteran's asserted asbestos exposure, and if verified, obtain a VA examination.

As to the Veteran's bilateral hearing loss claim, the Veteran was last afforded a VA examination in February 2015.  In July 2017 correspondence from the Veteran's representative, it was contended that the Veteran's hearing loss was worse than currently rated.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this issue must be remanded.  

Regarding the left shoulder/arm and neck claims, updated treatment records should be secured.

In regards to the Veteran's claim for TDIU, because the claim is inextricably intertwined with the claims remaining on appeal, appellate consideration of entitlement to TDIU is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file updated VA treatment records (since April 2013).  

2. With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3. With any necessary assistance from the Veteran, conduct all appropriate development to verify the his reported exposure to asbestos in service.

4. If and only if the Veteran's asserted asbestos exposure is verified, schedule the Veteran for an examination to determine the nature and etiology of his respiratory disability(ies).  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should identify (by medical diagnosis) the Veteran's respiratory disability(ies).  The examiner should also provide an opinion whether it is at least as likely as not (50 percent probability or greater) the disability(ies) had its(their) onset in service or are otherwise related to service, to include as a result of asbestos exposure therein.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5. After the above has been completed, the RO should schedule the Veteran for an audiological examination to determine the current severity of the Veteran's bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  The examiner must encompass pure tone threshold (in decibels) and Maryland CNC testing.  In addition to objective test results, the examiner should fully describe the functional effects caused by his hearing disability, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  

6. Then readjudicate the issues on appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


